Citation Nr: 1715458	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  10-25 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for partial anterior cruciate ligament tear of the right knee with incomplete tear of the posterior horn of the meniscus rated as 20 percent disabling prior to February 21, 2008 and from June 1, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to January 1993, and from October 1993 to November 1996.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In December 2010, the Veteran testified at a Board hearing at the RO before the undersigned.  A transcript of the hearing is associated the claims file.  

Thereafter, the Board remanded the claim in February 2014 in order to provide the Veteran with an examination to ascertain the severity of his right knee disability.  An examination was provided in April 2014 and again in September 2015.  The claim has been returned to the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Though the Board regrets the delay, remand is again necessary to provide the Veteran with an adequate examination.  

The Court of Appeals for Veterans Claims recently held that VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet.App. 158 (2016).  As noted in the Introduction, VA examinations for the right knee were conducted in April 2014 and September 2015.  In those examinations, range of motion measurements for right knee flexion and extension were provided.  However, the examiners did not comment on pain for passive, active, weight-bearing, or nonweight-bearing motion, nor did the examiners provide these same measurements in the opposite joint if undamaged.  On remand, a new examination must provide the necessary findings or explain why these findings are not necessary.  

Next, VA treatment records up through September 2015 are of record.  On remand, any outstanding VA treatment records should be obtained.  38 C.F.R. § 3.159 (2016).

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Provide the Veteran with an appropriate examination to determine the severity of the service-connected right knee disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner must attempt to obtain the same measurements in the opposite limb.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




